*831Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 26, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she lost her employment due to misconduct.
Claimant worked as a machine operator for the employer until she was terminated in February 2003. Her termination followed a meeting at which she became loud and disruptive, and accused her superiors of lying. Her claim for unemployment insurance benefits was denied on the ground that she lost her employment through misconduct and this determination was upheld by an Administrative Law Judge and later the Unemployment Insurance Appeal Board. Claimant now appeals.
We affirm. It is well settled that an employee’s insubordinate and disrespectful behavior toward a supervisor may constitute disqualifying misconduct (see Matter of Pagan [Haig Press— Commissioner of Labor], 305 AD2d 845 [2003]; Matter of Puente [Commissioner of Labor], 270 AD2d 555, 555 [2000], lv dismissed 95 NY2d 896 [2000]). Claimant’s supervisor testified to claimant’s inappropriate and abusive comments during the meeting that culminated in the decision to discharge her. There is nothing to suggest that claimant’s filing of a prior sexual harassment complaint had anything to do with her termination. Accordingly, we find no reason to disturb the Board’s decision.
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.